
	
		II
		110th CONGRESS
		2d Session
		H. R. 2352
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To enhance the safety of elementary
		  schools, secondary schools, and institutions of higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 School Safety Enhancements Act of
			 2008.
		IElementary and
			 secondary education safety enhancements
			101.Grant program
			 for school securitySection
			 2701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking Placement and
			 inserting Installation; and
						(ii)by
			 inserting surveillance equipment, after
			 detectors,;
						(B)by redesignating paragraph (5) as paragraph
			 (6); and
					(C)by inserting after
			 paragraph (4) the following:
						
							(5)Establishment of hotlines or tiplines for
				the reporting of potentially dangerous students and
				situations.
							;
					(2)by striking
			 subsection (d)(1) and inserting the following:
					
						(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be not
				more than 80 percent of the total of such
				costs.
						;
				and
				(3)by adding at the
			 end the following:
					
						(g)Interagency task
				forceNot later than 60 days
				after the date of enactment of the School
				Safety Enhancements Act of 2008, the Director and the Secretary
				of Education, or the designee of the Secretary, shall establish an interagency
				task force to develop and promulgate a set of advisory school safety
				guidelines. The advisory school safety guidelines shall be published in the
				Federal Register by not later than one year after such date of enactment. In
				developing the final advisory school safety guidelines, the interagency task
				force shall consult with stakeholders and interested parties, including
				parents, teachers, and
				agencies.
						.
				102.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
				
					(2)be accompanied by
				a report, signed by the chief education officer and the attorney general or
				other chief law enforcement executive of the State, unit of local government,
				or Indian tribe, certifying that each proposed use of the grant funds will
				be—
						(A)an effective means
				for improving the safety of one or more schools;
						(B)consistent with a
				comprehensive approach to preventing school violence; and
						(C)individualized to
				the needs of each school at which those improvements are to be
				made.
						.
			103.Annual report to
			 CongressSection 2703 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797c) is amended
			 by striking and the activities for which those funds were used
			 and inserting and a detailed itemization of how those funds were
			 utilized.
			104.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 for each of fiscal years 2001 through
			 2009 and inserting $50,000,000 for each of the fiscal years 2009
			 and 2010.
			105.Additional
			 amendmentParagraph (5) of
			 section 2701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3797a(b)) (as amended by section 101 of this Act) is further amended by
			 inserting , including hazardous conditions after and
			 situations.
			106.Additional
			 amendment to the grant program for school securitySection
			 2701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a(b)) (as amended by sections 101 and 105 of this Act) is further amended
			 by inserting after paragraph (4) the following new paragraph (and redesignating
			 the succeeding paragraphs accordingly):
				
					(5)Development and implementation of safety
				measures to protect students in the event of a terrorist attack or other
				hazardous condition or
				situation.
					.
			IIHigher education
			 security enhancement
			201.Requirement for
			 campus safety assessmentsSection 485 of the Higher Education Act of
			 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
				
					(n)Campus safety
				assessmentEach eligible institution participating in any program
				under this title shall conduct an annual campus safety assessment that shall be
				prepared through consultation between the institution’s staff, including safety
				and security personnel, and local law enforcement
				officials.
					.
			202.Requirement for
			 campus emergency response plansSection 485 of the Higher Education Act of
			 1965, as amended in section 201 (20 U.S.C. 1092), is further amended by adding
			 at the end the following:
				
					(o)Campus emergency
				response planEach eligible institution participating in any
				program under this title shall develop and implement a campus emergency
				response plan to address a comprehensive set of emergency situations, including
				the following:
						(1)Natural
				disasters.
						(2)Active shooter
				situations.
						(3)Terrorist
				attacks.
						.
			
	
		
			Passed the House of
			 Representatives September 17, 2008.
			Lorraine C. Miller,
			Clerk
		
	
